IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,721


EX PARTE ALFRED GENE DAVIS, SR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 6034 IN THE 39TH DISTRICT COURT

FROM HASKELL COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to ninety-nine years' imprisonment. The Eleventh Court of
Appeals affirmed his conviction. Davis v. State, No. 11-05-00115-CR (Tex. App.-Eastland Dec. 14,
2006, pet ref'd). 
	Applicant contends that his due process rights were violated. The trial court and the State
recommended that we grant Applicant relief. Relief is granted. The judgment of conviction in cause
number 6034 from the 39th District Court of Haskell County is set aside. Applicant is remanded to
the custody of the Sheriff of Haskell County to answer the charges set out in the indictment.
	 Copies of this opinion shall be sent to the Texas Department of Criminal
Justice-Correctional Institutions Division and Pardons and Paroles Division.
Delivered: February 8, 2012

Do Not Publish